COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     David Glen Mays v. The State of Texas

Appellate case number:   01-13-00296-CR

Trial court case number: B-120056-R

Trial court:             163rd District Court of Orange County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Judge’s signature: _/s/ Rebeca Huddle_________________________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Huddle


Date: July 15, 2014